DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This FINAL action is in response to applicant’s amendment of 26 April 2022. Claims 1-6, 8-15, and 17-20 are examined and pending. Claims 1, 8, 10, 17, and 19 are currently amended and claims 7 and 16 are cancelled. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s filling of specification with respect to the specification objection as set forth in the office action of 16 February 2022 have been fully considered and are persuasive. As such, the objection to the specification has been withdrawn.  
Applicant’s amendments, with respect to the objection to claims 1, 8, and 17 as set forth in the Office Action of 16 February 2022 have been fully considered and are persuasive.  As such, the objection has been withdrawn.
Applicant’s arguments with respect to the claim interpretation under 35 USC 112(f) as set forth in the Office Action of 16 February 2022 have been fully considered are persuasive.  As such the claim interpretation under USC 112(f) is withdrawn.
Applicant’s amendments/arguments with respect to the rejection under 35 USC 112(b) as set forth in the Office Action of 16 February 2022 have been fully considered and are persuasive. As such, the rejection as previously presented has been withdrawn.
Applicant’s amendments/arguments with respect to the rejection of claims 1-6, 8-15, and 17-20 under 35 USC 101 as being directed to an abstract idea without significantly more have been carefully considered and are not persuasive. Applicant did not present specific arguments but rather argue that the amended independent claims recite a technical solution to a technical problem of identifying routes for users traveling between respective starting location and destinations. The solution includes, generating a first multi-modal route for a first user in view of the second user, generating a second multi- modal route for the second user in view of the first user, such that the two multi-modal routes include a ride share segment. Examiner respectfully disagree because the limitation generating a second multi- modal route for the second user in view of the first user, such that the two multi-modal routes include a ride share segment is recited at a high level of generality as a mental step. That is the claim(s) limitations encompass a person looking at data comprising of first user, second user, and route segment data including starting location and destination location could generate/determine a second route (multi-modal route) for the second user in view of the first user (see 101 analysis).  
Applicant’s arguments with respect to claims 1-6, 9, 10-16, and 18 as being unpatentable under 35 USC 102 as anticipated by Levy, claims 8, 17, and 19-20 as being unpatentable under 35 USC 103 over Levy in view of Rakah been fully considered but are not persuasive 
Applicant specifically argue the features from claim 7 recite generating a second multi-modal route from the second starting location to the second destination for the second user in view of the first user, and providing, to the second user device, an indication of the second multi-modal route to the second user over US Patent Application No. 2019/0066250 to Levy et al. (hereinafter Levy). In particular, the Office appears to rely primarily on par. 56 where Levy proposes to query a database for "another user in a pre-stage travel, whose next travel starts at the same point as the user, and whose travel has at least a partial overlap with the user's travel." As an initial matter, the travel of the other users starts at the same point as the user. Levy does not disclose a route from a first starting location for a first user and from a second starting location for a second user (see Fig. 5 in the applicant's disclosure). Further, Levy does not contemplate generating multi- modal routes for each of (at least) two users in view of the other user. Inasmuch as Levy proposes to query "another user in a pre-stage travel," Levy does not propose to generate a multi- modal route for the other user in view of the first user. 

The examiner has carefully considered applicant’s arguments and respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. The argued limitations are taught in Levy as examiner have cited previously and other areas of the reference. Levy as cited previously in paragraphs 0009, 0020, 0056, and further in paragraphs 0057, teaches a partner who may also be in multimodal travel, for example leaving the bus and may share a taxi with the first user and in which the second user is provided with a route (generated route) from their original starting location using a bus or taxi (segment with other than the ride share service and then a ride share service segment (segment in with ride share service mode). The route is being generated and provided for the second user in view of the first user, that is, the second user has at least partial overlap of travel with the user.
Further, applicant argue generating the multi-modal routes in the manner recited in claim 1 provides certain advantages, which Levy does not recognize. For example, the applicant explains that "the software system can generate a multi-modal route with segments corresponding to private as well as public modes of transport by iteratively considering candidate locations, determining the timing and the cost of segments terminating at these candidate locations, determining the timing of switching between the modes of transport, and determining the overall time and cost." The method of claim 1 thus can yield an optimal route for each user in view of another user (rather than simply trying to identify another user whose travel starts at the same point as the user.

Examiner respectfully disagree that the claims should be interpreted to include these advantages since none of these advantages (iteratively considering candidate locations, determining the timing and the cost of segments terminating at these candidate locations, and determining the timing of switching between the modes of transport) are recited in the claim. therefore, under the broadest reasonable interpretation, Levy teaches generating a second multi-modal route from the second starting location to the second destination for the second user in view of the first user, and providing, to the second user device, an indication of the second multi-modal route to the second user as explained above. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
101 Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-6, 8-15, and 17-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1: statutory category
Independent claims 1, 10, and 19 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The abstract idea falls under “Mental Processes” Grouping. Independent claims 1 and 10 recite generating a multi-modal route from the first starting location to the first destination for the first user in view of the second user travelling from the second starting location to the second destination, including generating (i) a ride share segment of the multi-modal route which the first user and the second user can traverse together using a ride share service and (ii) a segment of the route associated with a mode of transport other than the ride share service, generating a second multi-modal route from the second starting location to the second destination for the second user in view of the first user travelling from the first starting location to the first destination, including (i) the ride share segment and (ii) a segment of the second multi-modal route associated with a mode of transport other than the ride share service. Independent claim 19 recite receive (generate at the server) an indication of a multi-modal route from the first starting location to the first destination from the one or more servers, the multi-modal route including (i) a public transport segment associated with a public mode of transport, and (ii) a ride share segment which the first user can traverse together with another user using a ride share service, wherein a second multi- modal route from a second starting location to a second destination is generated in view of the user travelling from the starting location to the destination. These limitation(s), as drafted, is (are) a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, but for the “one or more processors”, the claim(s) limitations encompass a person looking at data comprising of first user and second user starting location and destination location and could generate/determine a route (first/second multi-modal route) and a ride share segment which both users will traverse and/or a segment associated with a mode of transport other than the ride share service. The mere nominal recitation of “one or more processors” to perform the abstract idea does not take the claim limitation(s) out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application
The independent claims recite(s) the additional limitations of receiving, by one or more processors, an indication of a first starting location and a first destination from a first user device operated by a first user; receiving, by the one or more processors, an indication of a second starting location and a second destination from a second user device operated by a second user; receive input from a user and provide output to the user; communicate with one or more servers via a communication network; receive a selection of a private transport option and a public transport option via the user interface, transmit the indication and the selection to the one or more servers; providing, to the first user device, an indication of the multi-modal route from the first starting location to the first destination; providing, to the second user device, an indication of the second multi-modal route to the second user, one or more processors, a non-transitory computer-readable memory; a computing device, a user interface, network interface, one or more server, and a communication network. The receiving and communicating steps are recited at a high level of generality (i.e., as a general means of gathering data of starting locations and destinations), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The transmitting and providing steps are recited at a high level of generality (i.e. as a general action or change being taken based on the results of the generating step) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The recited additional limitation(s) of a one or more processors; a non-transitory computer-readable memory; a computing device, a user interface, network interface, one or more server, and a communication network are recited at a high level of generality and merely function to automate the generating steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
101 Analysis – Step 2B: Inventive Concept 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving, communicating, transmitting, and providing steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-6, 8-9, 11-15, 17-18, and 20 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 1-6, 8-15, and 17-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, and 10-15, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levy et al (US 20190066250 A1)
With respect to claim 1, Levy teaches a method for generating multi-modal navigation directions for users, the method comprising: 
receiving, by one or more processors, an indication of a first starting location and a first destination from a first user device operated by a first user (see at least [0008], [0016], [0070], and [0076-0077]); 
receiving, by the one or more processors, an indication of a second starting location and a second destination from a second user device operated by a second user (see at least [0008], [0016], [0070], and [0076-0077]); 
generating a first multi-modal route from the first starting location to the first destination for the first user in view of the second user travelling from the second starting location to the second destination (see at least [0056] and [0070-0071]), including generating (i) a ride share segment of the multi-modal route which the first user and the second user can traverse together using a ride share service (see at least [0056] and [0070-0071]), and (ii) a segment of the first multi-modal route associated with a mode of transport other than the ride share service (see at least [0019] and [0053], Levy teaches a pre-stage leg which is a leg (segment) wherein the travel leg is subsequent leg of the travel which is other than the ride share service for the trip.); 
generating a second multi-modal route from the second starting location to the second destination for the second user in view of the first user travelling from the first starting location to the first destination, including (i) the ride share segment and (ii) a segment of the second multi-modal route associated with a mode of transport other than the ride share service (see at least [0009], [0020], and [0056-0057], Levy teaches a partner who may also be in multimodal travel, for example leaving the bus and may share a taxi with the first user and in which the second user is provided with a route (generated route) from their original starting location using a bus or taxi (segment with other than the ride share service and then a ride share service segment (segment in with ride share service mode). The route is being generated and provided for the second user in view of the first user, that is, the second user has at least partial overlap of travel with the user.
providing, to the first user device, an indication of the multi-modal route from the first starting location to the first destination (see at least [0020], [0057-0059], [0067], and [0070-0071]), and 
providing, to the second user device, an indication of the second multi-modal route to the second user (see at least [0009], [0020], [0047], [0056-0057], and [0076-0077], Levy teaches a partner who may also be in multimodal travel, for example leaving the bus and may share a taxi with the first user and in which the second user is provided with a route (generated route) from their original starting location using a bus or taxi (segment with other than the ride share service and then a ride share service segment (segment in with ride share service mode).
With respect to claim 2, Levy teaches wherein generating the ride share segment includes: 
determining a public transport segment immediately preceding the ride share segment (see at least [0019] and [0053-0059]), which the first user can traverse using a public transport, wherein the public transport segment terminates (see at least [0019] and [0053-0059], Levy teaches a pre-stage leg which is a leg (segment) wherein the travel leg is subsequent leg of the travel which is other than the ride share service for the trip and which could be traversed by walking, bus, or a vehicle.), and the ride share segment begins, at a pick-up location (see at least (see at least [0016], [0056],and [0070-0071]); and determining that the first user and the second user are likely to arrive at the pick-up location within a threshold amount of time of each other (see at least [0034] and [0071]).
With respect to claim 3, Levy teaches wherein determining that the first user and the second user are likely to arrive at the pick-up location at a same time includes: 
determining that the first user and the second user will use a same mode of public transport to arrive at the pick-up location (see at least [0016] and [0071]).
With respect to claim 4, Levy teaches wherein determining that the first user and the second user are likely to arrive at the pick-up location within a threshold amount of time of each other includes obtaining scheduling information for the public transport segment (see at least [0007], [0034], and [0071]). 
With respect to claim 5, Levy teaches wherein determining that the first user and the second user are likely to arrive at the pick-up location within a threshold amount of time of each other includes analyzing statistical data for a plurality of prior rides (see at least [0007] and [0009], Levy teaches obtaining historical travel pattern of a user while also matching a partner for the ride.).
With respect to claim 6, Levy teaches wherein determining that the first user and the second user are likely to arrive at the pick-up location at a same time includes: 
determining a public transport segment immediately following the ride share segment, wherein the public transport segment begins, and the ride share segment ends, at a drop-off location (see at least [0016] and [0017], Levy teaches two passengers riding on the same bus that will arrive at a same drop off point and then use a public transportation (taxi) to complete the ride.); and determining that the first user and the second user are likely to arrive at the drop-off location within a threshold amount of time of each other (see at least [0071], Levy teaches that maximum waiting time for a user at a drop of location is determined so that a second user arrives before the maximum waiting period.).
With respect to claim 9, Levy teaches receiving, from the first user device, a selection of a first weight to be applied to a price factor (see at least [0006], [0015], and [0056]) and a second weight to be applied to a time factor (see at least [0037]); and generating the multi-modal route in view of the first weight and the second weight (see at least [0015], [0037], and [0056]).
With respect to claims 10, 11, 12, 13, 14, 15, and 18, they are claims drawn to a computing system comprising one or more processors and a non-transitory computer-readable program that recite substantially the same limitations as the respective method claims 1, 2, 3, 4, 5, 6, and 9. As such, claims 10, 11, 12, 13, 14, 15, and 18 are rejected for substantially the same reasons given for the respective method claims 1, 2, 3, 4, 5, 6, and 9 and are incorporated herein. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Levy (US 20190066250 A1) in view of Rakah et al (US 20180209803 A1).
With respect to claim 8, Levy do not specifically teach in response to receiving an indication that the first user and the second user requested navigation directions: providing navigation directions corresponding to the first multi-modal route and the second multi-modal route, respectively, and automatically requesting a ride for the ride share segment, a route associated with a mode of transport. 
However, Rakah et al teaches in response to receiving an indication that the first user and the second user requested navigation directions: providing navigation directions corresponding to the first multi-modal route and the second multi-modal route, respectively (see at least [0138-0140]), and automatically requesting a ride for the ride share segment, a route associated with a mode of transport (see at least [0161-0163]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Levy to incorporate the teachings of Rakah wherein in response to receiving an indication that the first user and the second user requested navigation directions: providing navigation directions corresponding to the first multi-modal route and the second multi-modal route, respectively, and automatically requesting a ride for the ride share segment, including invoking an API provided by a third party. This would be done improve service efficiency when requesting a vehicle by picking up users from the same pick up location (see Rakah para 0139). 
With respect to claim 17, it is drawn to a computing system comprising one or more processors and a non-transitory computer-readable program that recite substantially the same limitations as the respective method claim 8. As such, claim 17 is rejected for substantially the same reasons given for the respective method claim 8 and is incorporated herein. (see claim 8 above for rationale of obviousness, motivation, and reason to combine).
With respect to claim 19, Levy teaches a computing device comprising: 
one or more processors (see at least [0078]); 
a user interface configured to receive input from a user and provide output to the user (see at least [0093]); 
a network interface to communicate with one or more servers via a communication network (see at least [0019] and [0076]); and 
a non-transitory computer-readable memory storing thereon instructions for obtaining multi-modal navigation directions, wherein the instructions, when executed by the one or more processors, cause the computing device to: 
receive an indication of a starting location and a destination via the user interface (see at least [0009]), receive an indication of a multi-modal route from first starting location to the destination from the one or more servers, the multi-modal route including (i) a public transport segment associated with a public mode of transport (see at least [0019] and [0053]), and (ii) a ride share segment which the first user can traverse together with another user using a ride share service (see at least [0056] and [0070-0071]), wherein a second multi- modal route from a second starting location to a second destination is generated in view of the user travelling from the starting location to the destination (see at least [0009], [0020], and [0056-0057], Levy teaches a partner who may also be in multimodal travel, for example leaving the bus and may share a taxi with the first user and in which the second user is provided with a route (generated route) from their original starting location using a bus or taxi (segment with other than the ride share service and then a ride share service segment (segment in with ride share service mode). The route is being generated and provided for the second user in view of the first user, that is, the second user has at least partial overlap of travel with the user.); and provide an indication of the multi-modal route from the first starting location to the first destination, via the user interface (see at least [0020], [0057-0059], [0067], and [0070-0071]).
Levy do not specifically teach receiving a selection of a private transport option and a public transport option via the user interface, transmit the indication and the selection to the one or more servers. 
Rakah teaches receiving a selection of a private transport option and a public transport option via the user interface, transmit the indication and the selection to the one or more servers (see at least [0360]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Levy to incorporate the teachings of Rakah wherein receiving a selection of a private transport option and a public transport option via the user interface, transmit the indication and the selection to the one or more servers. This would be done improve service efficiency when requesting a vehicle by picking up users from the same pick up location (see Rakah para 0139). 
With respect to claim 20, Levy teaches wherein the instructions cause computing device to: receive a selection of a first weight to be applied to a price factor (see at least [0006], [0015], and [0056]) and a second weight to be applied to a time factor (see at least [0037]), and provide the selection of the first weight and the second weight to the one or more servers, wherein the multi-modal route is generated in view of the selection (see at least [0015], [0037], and [0056]).

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.K./Examiner, Art Unit 3667  

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667